Citation Nr: 0212793	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  97-18 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a right knee 
disability.  

(The issues of (a) entitlement to a rating in excess of 10 
percent for the period from November 16, 1996 through 
November 23, 1997 and a rating in excess of 20 percent from 
November 24, 1997 for temporomandibular joint syndrome (TMJ) 
with headaches; and (b) entitlement to service connection for 
a claimed right ear infection will be the subjects of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1986 to November 
1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the RO. 

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in November 1997.

The case was remanded by the Board to the RO in May 1999 and 
December 2000 for additional development of the record.


FINDING OF FACT

The competent evidence of record establishes that the 
veteran's right knee disorder unequivocally existed prior to 
her enlistment in active military service and did not 
permanently increase in severity therein.  



CONCLUSION OF LAW

The veteran's pre-existing right knee disability was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1137, 1153, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In addition, pertinent regulations, which 
implement the Act, were promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except as otherwise 
provided, those regulations also are effective November 9, 
2000.  Id.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the appellant was notified of the RO's 
decisions.  The RO's decision, Statement of the Case, 
Supplemental Statements of the Case and letters, as well as 
the Board's remands, informed the appellant of the evidence 
needed to support her claim.  VA has met its duty to inform 
the appellant.  The Board concludes that the discussions in 
the RO's decision, Statement of the Case and Supplemental 
Statements of the Case as well as the Board's remands 
informed the appellant of the information and evidence needed 
to substantiate her claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The appellant has not referenced any unobtained, 
obtainable, evidence that might aid her claim.  

Although VA has a duty to assist the appellant in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the appellant.  She 
was advised of the evidence necessary to substantiate her 
claim.  

Moreover, the RO notified the veteran of the VCAA and 
explained what evidence was necessary for her to submit in 
order to substantiate her claim.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

As the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the appellant, she has not been prejudiced by the Board's 
consideration of the merits of her claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  For the reasons previously set forth, the Board 
believes that the appellant has been given ample opportunity 
to provide evidence and argument in support of her claim.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The law further provides that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 1991).  In determining 
whether there is clear and unmistakable evidence that the 
injury or disease existed prior to service, consideration is 
given to the history recorded at the induction examination, 
together with all other material evidence.  Crowe v. Brown, 7 
Vet. App. 238, 245-246 (1994).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  The underlying disorder, as opposed to 
the symptoms, must be shown to have worsened in order to find 
aggravation.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
3.306(b).

In this case, a review of the service medical records shows 
that the report of a September 1986 enlistment physical 
examination noted a 1981 injury to the right knee which was 
considered to have healed without sequela.  

A December 1994 service medical records notes that the 
veteran presented with complaints of right knee pain.  The 
examining physician noted her history of prior injury to that 
knee and offered the diagnostic impression of probably mild 
post-traumatic degenerative changes, right knee.  The July 
1996 separation examination report was negative for any 
complaints, findings or diagnoses of a right knee disorder.

Post-service, the veteran was afforded a VA examination in 
January 1997, at which time she complained of bilateral knee 
pain, worse with exertion, with occasional swelling.  The 
impression was that of bilateral knee pain which appeared to 
be "perhaps some early osteoarthritis changes."  

The veteran was re-examined in February 1998.  The veteran 
noted a pre-existing knee injury prior to service, but 
reported no problems prior to enlistment.  Currently, the 
veteran reported tightness and popping in the knee as well as 
effusion and trouble bending.  On examination of the right 
knee, a 6 cm suprapatellar scar was noted and related to the 
pre-service injury.  X-ray studies of both knees showed 
normal alignment with no evidence of degenerative changes or 
fractures or other bony pathology.  The examiner concluded 
that the veteran had bilateral soft tissue injury and 
pericapsular type capsulitis.  

In the May 1999 remand, the Board noted that from the 
evidence of record, it was unclear whether the veteran was 
suffering from right knee pathology related to the pre-
service injury, or to the in-service complaints of knee pain, 
or whether there was any relationship between the two.  As 
such, another examination was ordered.

At the March 2000 VA examination, the veteran presented with 
a chief complaint of right knee pain since a pre-service 1981 
accident.  The veteran reported that she saw a physician at 
that time who diagnosed a laceration on the anterior surface 
of the knee, which was sutured.  The veteran also reported an 
inservice injury to her right knee in 1994, which was 
diagnosed as a sprain.  

On physical examination of the right knee, flexion was 0 to 
140.  Sensation was intact to pinprick and light touch over 
the dermatomes of the knee.  Patellar apprehension test was 
negative.  The Apley grinding test was negative.  There was 
some pain on palpation of the lateral compartment, and in the 
popliteal area of the knee.  There was no edema or erythema 
of the knee.  There were no bony or soft tissue abnormalities 
of the knee.  There was no crepitus on range of motion of the 
knee.  There was no mediolateral or anteroposterior 
instability of the knee.  Gait was completely nonantalgic 
without the use of any assistive device and there was no 
limp.  There were no other focal neuromuscular deficits.  The 
examiner concluded, "Clinically this patient has pain in the 
right knee with the only focal findings being pain on 
palpation of the lateral compartment of the knee, and pain on 
palpation of the popliteal [area]."  The examiner also 
stated that

the current nature of [the veteran's] 
knee condition and the likely etiology of 
the knee condition right now is unknown 
until the x-rays are done as I see no 
significant pathology.  I characterize[d] 
the nature of the preexisting problems 
and there was no relationship between pre 
and post service findings.  The 
preexisting condition, which was the 
laceration did not increase in severity.  
The scar has healed and is nontender to 
palpation, and I see no relationship 
between the present findings on 
examination today and the preexisting 
scar from the laceration.  

Finally, the examiner ordered x-ray studies of the right knee 
and indicated that he would comment further on the likely 
etiology of the claimed right knee disorder upon receipt of 
the x-ray report.  X-rays revealed a normal right knee.  No 
additional comments were noted subsequent to x-ray studies.  

In a December 2000 remand, the Board noted the examining 
physician in December 2000 failed to follow the instructions 
in the May 1999 remand.  More specifically, the Board noted 
that following the examination of the right knee in May 1999, 
the examiner concluded that x-ray studies were needed in 
order to determine the current nature and likely etiology of 
the right knee condition.  The Board further noted that while 
the x-ray studies were noted to reveal a normal right knee, 
the examiner offered no opinion as to the nature and likely 
etiology of the pain noted on palpation of the lateral 
compartment and popliteal ear of the right knee.  As such, 
another examination was ordered.  

In October 2001, the veteran was afforded another VA 
orthopedic examination.  The veteran once again reported the 
pre-existing knee injury and also reported the 1994 in-
service injury.  The veteran further reported that since the 
inservice knee injury in 1994, she had intermittent right 
knee pain, particularly in the gluteal fossa along with 
occasional stiffness and swelling which usually occurred 
after repetitive squatting.  On physical examination, the 
right knee extended to 0 degrees and flexion was to 140 
degrees.  There was no laxity of the anterior cruciate 
ligament, posterior cruciate ligament, lateral collateral 
ligament, or medial collateral ligament.  McMurray's test was 
negative.  Mildly positive Apley's grind test was noted on 
the right.  There was no medial or lateral joint line 
tenderness on the right and there was no effusion.  Negative 
ballottable patella was noted and there was no rubor or 
calor.  Gait was without antalgia.  Normal step and stride 
length was noted.  

The examiner concluded that it was possible that the veteran 
may have developed very mild right knee osteoarthritis as a 
result of the right knee contusion that she sustained prior 
to service.  Regarding the nature of the inservice complaints 
and symptoms, the examiner noted that it appeared that the 
veteran sustained a twisting injury, and that it may have 
implicated the medial and /or lateral menisci, however, 
without frequent knee swelling, locking, or buckling, and in 
the absence of ligament instability or significant medial or 
lateral joint line tenderness, the examiner opined that her 
current condition was no more severe than what one would 
expect following the initial pre-existing right knee 
condition.  The examiner further noted that he did not feel 
that the veteran's pre-existing right knee condition 
increased in severity beyond the natural progress during 
military service.  The diagnosis was that of patellofemoral 
syndrome, right knee.

In summary, the medical evidence in this case, as well as the 
veteran's own admissions, indicate that the veteran suffered 
a pre-existing right knee injury in 1981.  As such, the 
veteran is not entitled to the presumption of soundness at 
enlistment with regard to a right knee injury.  

The Board notes, as the veteran's disability is shown to have 
pre-existed service, a determination must then be made as to 
whether the veteran's pre-existing right knee injury 
underwent an increase in severity during service.  In this 
case, the medical evidence establishes that the veteran's 
disability, did not in fact, undergo an increase in severity 
during service.  Both the March 2000 VA examiner and the 
October 2001 examiner specifically concluded that the 
veteran's pre-existing right knee disability did not undergo 
an increase in severity during service based on their 
examinations.  The examiner in October 2001 opined that the 
veteran's current right knee condition was no more severe 
than what one would expect following the initial pre-existing 
right knee condition, given the absence of frequent knee 
swelling, locking, or buckling, ligament instability and/or 
significant medial or lateral joint line tenderness.  

On the basis of the foregoing, the Board must conclude that 
aggravation of the veteran's pre-existing right knee 
disability by her active military service has not been 
established, and that the claim for service connection for a 
right knee disability must be denied on this basis. 

Nonetheless, while the evidence of record shows that the 
veteran's pre-existing right knee injury was not aggravated 
during service, a determination must also be made as to 
whether the veteran has current right knee disability due to 
the 1994 inservice complaints of knee pain.  

In this case, the medical evidence in this case simply does 
not establish a nexus between the 1994 inservice complaints 
of knee pain and any current right knee pathology.  The 
veteran has been afforded VA orthopedic examinations in 
January 1997, February 1998, March 2000 and October 2001.  
None of the examiners has indicated that the veteran has 
current right knee disability due to an injury or disease 
suffered in service.  Additionally, the October 2001 VA 
examiner related all current pathology to a pre-service 
injury.

Moreover, despite many requests by the RO, and multiple 
remands, the veteran has not submitted any treatment records 
whatsoever that would present a basis for relating a current 
right knee disability to disease or injury in service.  
Absent competent evidence showing that she has current right 
knee disability due to service, service connection must be 
denied.  


ORDER

Service connection for a right knee disability is denied.



		
	K. R. Fletcher
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



